DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 recites the limitation "the plurality of first-level selection units and the second-level selection unit" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., US 2018/0190237 in view of Kowahara, US 2005/00024889 A1.

Considering claim 1, An image processing device comprising a plurality of image input units, an expansion module, a controller and an image processing module wherein:
a) the plurality of image input units are configured to receive a plurality of image signals (signal input interfaces 110-140, Fig.8; see also Figs.1-2, 5), and convert the plurality of image signals into a plurality of converted image signals, and the plurality of converted 1st and 2nd sub-processors; format conversion processing, paras. 0014; 25, 49, 56, 75), 
c) the controller is… configured to provide the first selection signal (interface selection 300, Figs.1,3,5 and 7); 
d) the image processing module…is configured to receive the first number of the selected image signals to integrate into a picture in picture (processor 3, receives image signals from decoding chips 11-14; Fig.8).
 Li does not specifically disclose the expansion module is detachably coupled to the plurality of image input units and is configured to output a first number of selected image signals according to a first selection signal. However, expansion modules that may be detachably coupled to a receiver device such as the multiple input interfaces and other such devices would be obvious to those with ordinary skill in the art. In that regard, and in the same field of art, Kowahara discloses a television display device comprising function expansion module (Abstract). The expansion module may have a receiver circuit including first and second input terminals for receiving broadcast signal and signal converter as well as a tuner. The reference teaches first input terminal and second input terminal, 601 and 603, respectively, as well as input terminal 613 and external input converter 604, and Tuner 602 (Figs.1, 5, 9 and 19).  Fig. 1 illustrates the first output terminal 109-1 and the second output terminal 109-2 are interfaces that connect with the components provided in the region-dependent/function expansion See, ¶¶ 0082-85.  It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to modify the system of Li, such being typical considerations of the skilled artisan, in order to enhance the utilization efficiency of the reference thereby making it more flexible and easily adoptable.

As to claim 5, the signal processor comprises a first signal sub-processor and a second signal sub-processor; the first signal sub-processor is configured to execute a protocol converting process to convert the input signal from the selected signal input interface to a converted signal; and the second signal sub-processor is configured to execute a scan format converting process on the converted signal. See at least paras. 0014, 0049.

Claim 8 is a method claim of claim 1 and, therefore, claim 8 is rejected for the same reasons as shown in claim 1. 

As to claim 13, see the rejection of claim 5. 

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sokawa et al.,  US 6,353,460 in view of Kawahara, US 2005/00024889 A1.

Considering claim 1, An image processing device comprising a plurality of image input units (V/UHF, BS and CS antennas) , an expansion module, a controller (CPU 1020) and an image processing module (image processor 1040), wherein:
a) the plurality of image input units are configured to receive a plurality of image signals (Tuners 1001-1003, Fig.1), and convert the plurality of image signals into a plurality of Format conversion section 1100, Fig.1), and the plurality of converted image signals have a first image format (Format conversion section 1100, Fig.1, converts the video signals 1210a-d to obtain an image format); 
c) the controller is… configured to provide the first selection signal (CPU 1020, Fig.1); 
d) the image processing module…is configured to receive the first number of the selected image signals to integrate into a picture in picture (image processor 1040, Fig.1; col. 33, lines 24-34).
Except for; 
b) the claimed the expansion module is detachably coupled to the plurality of image input units and is configured to output a first number of selected image signals according to a first selection signal. 
 	However, expansion modules that may be detachably coupled to the receiver device would be obvious to the skilled in the art. In that regard, and in the same field of art, Kowahara discloses a television display device comprising function expansion module (Abstract). The expansion module may have a receiver circuit including first and second input terminals for receiving broadcast signal and signal converter as well as a tuner. The reference teaches first input terminal and second input terminal, 601 and 603, respectively, as well as input terminal 613 and external input converter 604, and Tuner 602 (Figs.1, 5, 9 and 19).  Fig. 1 illustrates the first output terminal 109-1 and the second output terminal 109-2 are interfaces that connect with the components See, ¶¶ 0082-85.  It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to modify the system of Sokawa and incorporate the teaching of the Kawahara for the purpose of improving the utilization efficiency of the reference. 

8 is a method claim of claim 1 and, therefore, claim 8 is rejected for the same reasons as shown in claim 1. 
Allowable Subject Matter
Claims 2-4,6-7, 9-12 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




PMN
January 4, 2022
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422